An opinion was rendered in this case May 24, 1900, affirming th? judgment of the lower court, and said opinion is reported in 108 Ky. on page 558. On a reconsideration of the case the original opinion was withdrawn by the court and a new opinion was rendered April 19,1901, reversing the judgment of the lower court, and this opinion will be found in 110 Ky. on page 589.
The publication of the withdrawn opinion was by oversight of the reporter, and this statement is made to prevent confusion and to correct the error in publishing the first opinion, and to show that the opinion on page 589, 110 Ky., is the decision of the court in the case.
REPORTER.